
	

114 HR 4432 IH: Commercial UAS Modernization Act
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4432
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish an interim rule for the operation of small unmanned aircraft for commercial purposes,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Commercial UAS Modernization Act. 2.Interim rule for the operation of small unmanned aircraft for commercial purposes (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95) is amended by adding at the end the following:
				
					337.Operation of small unmanned aircraft for commercial purposes
 (a)In generalAn individual may operate a small unmanned aircraft for commercial purposes without an airworthiness certificate within the United States, subject to the requirements under subsection (b) and the operating restrictions under subsection (c) during the period beginning on the date of the enactment of the Commercial UAS Modernization Act and ending on the effective date of a final rule based on the notice of proposed rulemaking issued on February 23, 2015, entitled Operation and Certification of Small Unmanned Aircraft Systems (80 Fed. Reg. 9544).
						(b)General requirements
 (1)Liability insuranceA small unmanned aircraft may not be operated for commercial purposes during the period set forth in subsection (a) unless the Administrator receives an attestation that the owner of such aircraft has a liability insurance policy covering the operation of such aircraft.
 (2)RegistrationA small unmanned aircraft may not be operated for commercial purposes unless the owner has registered the aircraft as required by the Federal Aviation Administration.
							(3)Testing requirements
 (A)Exam developmentNot later than 30 days after the date of the enactment of the Commercial UAS Modernization Act, the Administrator of the Federal Aviation Administration shall develop an initial aeronautical knowledge test that meets the requirements set forth in the notice of proposed rulemaking referred to in subsection (a).
 (B)RequirementsAn individual may not operate a small unmanned aircraft for commercial purposes unless such individual has—
 (i)received a passing grade on the test developed under subparagraph (A); (ii)passed a proficiency test administered by a test site selected pursuant to section 332(c); and
 (iii)demonstrated the ability to fly the aircraft in accordance with the operating restrictions set forth in subsection (c).
 (4)CertificationA small unmanned aircraft may not be operated for commercial purposes until the operator of a test site selected pursuant to section 332(c), in collaboration with a designated airworthiness representative, certifies that the small unmanned aircraft—
 (A)meets the requirements for small unmanned aircraft set forth in the notice of proposed rulemaking referred to in subsection (a); and
 (B)is capable of operating within the limits described in subsection (c). (c)Operating restrictionsDuring the period set forth in subsection (a), small unmanned aircraft operated for commercial purposes—
 (1)may only be operated under visual line of sight rules; (2)may not be operated higher than 500 feet above ground level;
 (3)may not be operated unless the operator has prior authorization from the air traffic control facility having jurisdiction over that airspace—
 (A)in Class B, Class C, or Class D airspace; or (B)within the lateral boundaries of the surface area of Class E airspace designated for an airport;
 (4)may only be operated in daylight conditions; (5)shall yield right of way to all other users of the National Airspace System;
 (6)may not be operated by any individual with any physical or mental condition that the individual knows, or has reason to know, would interfere with the safe operation of the aircraft; and
 (7)may only be operated after a preflight inspection (as described in the notice of proposed rulemaking referred to in subsection (a)).
 (d)Accident reportingThe operator of a small unmanned aircraft that is involved in any accident causing personal injury or property damage, other than to the small unmanned aircraft, shall report such accident to the Federal Aviation Administration not later than 2 days after such accident.
						338.Micro UAS operations
 (a)Micro UAS classificationThe Administrator of the Federal Aviation Administration shall provide for a micro UAS classification of unmanned aircraft systems, the aircraft component of which may not weigh more than 4.4 pounds, including payload.
 (b)Micro UAS operational limitationsThe operation of a micro UAS shall be subject to the exemptions under subsection (c) only if the micro UAS is operated—
 (1)less than 400 feet above ground level; (2)at an airspeed of not greater than 40 knots;
 (3)within the visual line of sight of the operator; (4)during daylight; and
 (5)at least 5 statute miles from the geographic center of an airport as denoted on a current aeronautical chart published by the Federal Aviation Administration, except that upon notice to the airport operator and air traffic control tower, such airport operator may allow an individual to operate a micro UAS within 5 statute miles of a tower-controlled airport.
							(c)Micro UAS exemptions
 (1)An operator of a micro UAS that complies with the limitations of operation under subsection (b) shall not be required to pass any aeronautical knowledge test or meet any age or experience requirement, including any requirements under section 44703 of title 49, United States Code, part 61 of title 14, Code of Federal Regulations, and any other rule or regulation pertaining to airman certification.
 (2)A micro UAS and the component parts and equipment of such micro UAS shall not be required to meet airworthiness certification standards or to obtain certificates of airworthiness.
							.
 (b)Clerical amendmentThe table of contents in section 1(b) of the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 336 the following:   Sec. 337. Operation of small unmanned aircraft for commercial purposes. Sec. 338. Micro UAS operations.. 3.Deputy Associate Administrator for Unmanned Aircraft (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), as amended by section 2(a), is further amended by adding at the end the following:
				
					339.Deputy Associate Administrator for Unmanned Aircraft
 (a)AppointmentThe Administrator of the Federal Aviation Administration (referred to in this section as the Administrator) shall appoint a Deputy Associate Administrator for Unmanned Aircraft (referred to in this section as the Deputy Associate Administrator), who shall report to the Administrator and to the Secretary of Transportation.
 (b)Principal dutiesThe Deputy Associate Administrator shall create an achievable comprehensive research and development plan for the safe integration of unmanned aircraft into the National Airspace System that—
 (1)takes into account work being done at other Federal agencies, in conjunction with their industry collaborators;
 (2)is based on an initial audit of current unmanned aircraft activity across the Federal Government in order to identify gaps and overlaps; and
 (3)allows for programmatic exemptions based on previous analysis. (c)Other issuesThe Deputy Associate Administrator, in consultation with the Administrator, shall develop strategies for resolving—
 (1)unmanned aircraft spectrum issues; (2)barriers to unmanned aircraft operating beyond line of sight;
 (3)barriers to allowing payload carriage and the feasibility of developing a classification of small UAS air carriers; and
 (4)barriers to utilizing automated unmanned aircraft systems. (d)Exemptions (1)In generalNot later than 90 days after the date of the enactment of the Commercial UAS Modernization Act, the Deputy Associate Administrator, in consultation with the Administrator, shall expedite and expand exemptions from the interim operating restrictions otherwise applicable to unmanned aircraft under section 337.
 (2)ExemptionsThe exemptions authorized under paragraph (1) may include— (A)beyond line of sight operations;
 (B)programmatic exemptions based on previous analysis; (C)extended visual line of sight and marginal visual flight rules weather conditions; and
 (D)heavier unmanned vehicles.. (b)Clerical amendmentThe table of contents in section 1(b) of the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 338, as added by section 2(b), the following:
				
					
						Sec. 339. Deputy Associate Administrator for Unmanned Aircraft..
			4.Joint Aircraft System Research and Development Data Collection and Analysis Program
 (a)EstablishmentThe Administrator of the Federal Aviation Administration shall establish a joint aircraft system research and development data collection and analysis program at the William J. Hughes Technical Center (referred to in this section as the Center).
 (b)Research and development prioritiesThe Director of the Center shall set priorities for data collection, analysis, and research under the program established under subsection (a), including identifying safety standards for detect and avoid, command and control, autonomous aircraft systems, and air traffic management for beyond visual line of sight operations for such aircraft.
 (c)Use of test sitesThe program established under subsection (a) shall utilize the 6 unmanned aircraft system test sites of the Federal Aviation Administration to—
 (1)conduct research; (2)collect data;
 (3)develop quarterly milestones to expedite commercial unmanned aircraft system operations; and (4)work with other Federal agencies, the Center of Excellence for Unmanned Aircraft Systems, federally funded research and development centers, industry, academia, and others, as appropriate, to implement commercial unmanned aircraft system operations.
				(d)Air Traffic Management Pilot Program
 (1)ImplementationThe Administrator of the Federal Aviation Administration, acting through the Center, and the Administrator of the National Aeronautics and Space Administration, shall implement an air traffic management pilot program to research and test a new regulatory structure for commercial and other operations of small unmanned aircraft in controlled and uncontrolled airspace below 1,200 feet above ground level.
 (2)Management testingThe Center shall partner with a neutral third party to test the management of small unmanned aircraft in the airspace described in paragraph (1).
 (e)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Director of the Center shall submit a report that summarizes the actions taken under subsections (b), (c), and (d) to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Transportation and Infrastructure of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
				
